Citation Nr: 1526796	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  12-30 900A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Propriety of the reduction in the rating for service-connected pseudofolliculitis barbae from 30 percent to noncompensable, effective July 1, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 



INTRODUCTION

The Veteran served on active duty from June 1977 to April 1978.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The Veteran has since moved to New Jersey, and the Newark RO has assumed jurisdiction over his claim.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After review of the record the Board finds that additional development is necessary prior to adjudication of the Veteran's claim.

In his November 2012 substantive appeal to the Board the Veteran requested a hearing before a Veterans Law Judge sitting at the RO.  An August 2014 letter indicated that a hearing had been scheduled for October 2014.  An October 2014 letter indicates that the Veteran reported being unable to appear before the Board at the scheduled time and wished to reschedule his hearing date.  There is no indication that the Veteran that had been replaced on the list of persons wanting to appear at an in-person hearing at the RO.  Therefore, remand is necessary to schedule the Veteran for a Travel Board hearing.

Accordingly, the case is REMANDED for the following action:

The RO schedule the Veteran for a Travel Board hearing in accordance with the procedures set forth at 38 C.F.R. §§ 20.700(a), 20.704(a) (2014).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




